Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/900,922 filed on 06/14/2020.  Claims 1-18 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 11,125,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is fully encompassed in each of the above U.S. Patent.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Rey (FR 3050504).
Rey shows a circular wave drive (Fig. 2), comprising: 
a compliant input ring gear (25) having an inner surface, wherein the compliant input ring gear includes internal input ring gear teeth (25T) oriented on the inner surface; 
an input cycloidal disc (23) having an outer surface, wherein the input cycloidal disc includes external input cycloidal disc gear teeth (23T) oriented on the outer surface, and 
wherein the external input cycloidal disc gear teeth (23T) at least partially engage the internal input ring gear teeth (25T); 
a compliant primary drive gear (123) having an outer surface, 
wherein the primary drive gear includes external primary drive gear teeth (123T) oriented on the outer surface; 
an eccentric motion generator (2, 22), 
wherein the eccentric motion generator includes an eccentric portion (22) and a non-eccentric portion (2) and wherein a centerline of the eccentric portion and the non-eccentric portion are offset from one another; and 
an output cycloidal disc (125) having an inner surface, wherein the output cycloidal disc includes internal output cycloidal disc teeth (125T) oriented on the inner surface, and 
wherein the internal output cycloidal disc teeth (125T) at least partially engage the external primary drive gear teeth (123T). 
As to claim 2, an output drive element (3) connected to the primary drive gear (123) (via125T and 123T). 
As to claim 3, wherein the input cycloidal disc (25) is connected to the output cycloidal disc (125) (via gear 23). 
As to claims 4 and 5, wherein the internal input ring gear teeth (25T) and the external input cycloidal disc gear teeth (23T) each have a sinusoidal tooth profile, and wherein the external primary drive gear teeth (123T) and the internal output cycloidal disc teeth (125T) each have a sinusoidal tooth profile. 
As to claim 6, wherein the eccentric motion generator (2, 22) is rotatably connected to the input cycloidal disc (23) via an eccentric motion generator/input cycloidal disc bearing (24). 
Allowable Subject Matter
Claim 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HA DINH HO/Primary Examiner, Art Unit 3658